Citation Nr: 1102792	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for actinic keratosis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for right knee disability.

7.  Entitlement to service connection for upper respiratory 
disability, to include sinusitis and allergic rhinitis.

8.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) and 
depression.

9.  Entitlement to service connection for disability manifested 
by insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1985 to January 
1988, from June to October 1988, from December 1990 to July 1991, 
from October 2001 to May 2002, and from February to September 
2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Albuquerque, New Mexico (RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a copy of the hearing transcript is of record.


The issues of service connection for right knee disability, upper 
respiratory disability, psychiatric disability, disability 
manifested by insomnia, alopecia areata, and eczema are REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for actinic 
keratosis, hearing loss, and tinnitus; and he has otherwise been 
assisted in the development of his claims.

2.  The Veteran's statements that he currently has actinic 
keratosis, hearing loss, and tinnitus due to service are 
competent, non-credible, non-probative evidence.

3.  Actinic keratosis was not shown until several years after 
service discharge.

4.  Audiological evaluation in October 2006 does not show 
defective hearing.

5.  The Veteran does not have actinic keratosis that is causally 
related to service.

6.  The Veteran does not have a hearing loss that is causally 
related to service.

7.  The Veteran does not have tinnitus that is causally related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for actinic keratosis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Hearing loss was not incurred in or aggravated by active 
duty; nor may sensorineural hearing loss be presumed to have been 
incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).   

3.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran 
letters in January 2006 and September 2007, prior to 
adjudication, that informed him of the requirements to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after each of the letters.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in 2006.

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issues decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claims, including at his June 2010 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the June 2010 hearing, the Veteran was afforded an extensive 
opportunity to present testimony, evidence, and argument.  The 
transcript reveals an appropriate colloquy between the Veteran 
and the Veterans Law Judge, in accordance with Stuckey v. West, 
13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 
(1999) (relative to the duty of hearing officers to suggest the 
submission of favorable evidence).  The transcript also reflects 
that the Veterans Law Judge conducted the hearing in accordance 
with the statutory duties to "explain fully the issues and 
suggest the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently 
explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 
(2010).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Service Connection Claims

The Veteran seeks service connection for actinic keratosis, a 
bilateral hearing loss, and tinnitus.  He has contended, 
including at his June 2010 hearing, that he was exposed to 
acoustic trauma in service and that his actinic keratosis is due 
to sun exposure on the flight line in service.  Because there is 
no post-service medical evidence of hearing loss within the 
meaning of applicable law, no evidence of tinnitus due to 
service, and no evidence of actinic keratosis until several years 
after service discharge, the preponderance of the evidence is 
against the claims and the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:
(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Actinic Keratosis

The Veteran's service treatment records do not reveal any 
complaints or findings of a skin problem, including actinic 
keratosis.  

Southwest Family Medicine records from March to December 2005 
include complaints of skin disease/cancer.

On VA skin evaluation in November 2006, the Veteran said that he 
had a history of intermittent pruritic rashes on his chest since 
1991.  Examination revealed evidence of post inflammatory 
pigmentation, without active rash, on the left and right anterior 
axillary folds.  The diagnoses included eczema, inactive, on his 
axillary folds anteriorly.  The diagnoses do not include actinic 
keratosis.    

The impressions on private treatment records for May 2007 include 
actinic keratosis of the left distal biceps.

The Veteran testified at his personal hearing in June 2010 that 
he was told in May 2007 that his actinic keratosis was due to his 
work on the flight line in service.  

The medical evidence on file does not show any complaints 
relevant to actinic keratosis until several years after service 
discharge.  Although the Veteran has alleged that he was told 
that his actinic keratosis is due to sun exposure on the flight 
line in service, there is no medical report on file to support 
this contention.  Moreover, actinic keratosis was not diagnosed 
on skin evaluation in November 2006.  Actinic keratosis of the 
left distal biceps was diagnosed in May 2007.  There is no 
notation on file that the Veteran's actinic keratosis is causally 
related to service.  

The Board has considered the June 2010 testimony in support of 
the Veteran's claim for actinic keratosis.  However, the 
Veteran's testimony is that he did not have actinic keratosis 
until May 2007.  Consequently, he is claiming that this condition 
began in service.  While he contends that his actinic keratosis 
is due to sun exposure in service, he is not competent to provide 
an opinion on the etiology of a disability and there is no 
medical evidence on file to support this contention.  The absence 
of evidence of actinic keratosis in service, the lack of relevant 
complaints noted until a number of years after service discharge, 
and the lack of a neuxus opinion in favor of the claim contradict 
his assertions. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Hearing loss and Tinnitus

As is noted above, the Board is required to follow applicable 
statutes and regulations in its decisions.  Applicable 
regulations provide that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records reveal that a number of 
audiograms were conducted during service and that all of them 
show results within the above VA definition of normal hearing, 
with decibel thresholds at the relevant frequencies of 15 
decibels or lower.  There were no complaints or findings of 
tinnitus in service.

The Veteran complained of hearing loss and tinnitus in his 
February 2005 Health Questionnaire.

A VA audiological evaluation in October 2006 revealed bilateral 
hearing within the VA definition of normal from 500 to 4000 
hertz, with decibel thresholds at the relevant frequencies of 10 
decibels or lower and bilateral speech recognition of 100 
percent.  The Veteran complained of severe subjective tinnitus.

The Veteran testified in June 2010 that he was exposed to 
acoustic trauma in service that caused hearing loss and tinnitus.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

As there is no post-service medical evidence of defective hearing 
under the applicable VA criteria, service connection for 
bilateral hearing loss is denied.  While the Veteran is competent 
to say that he has tinnitus, the Board finds his contention that 
he has had tinnitus since service not credible based on the 
normal audiological findings noted above and the absence of 
complaints of tinnitus in service or for more than a year after 
final service discharge.  Consequently, service connection for 
tinnitus is also denied.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for actinic keratosis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's service treatment records reveal complaints of 
upper respiratory problems, right knee disability, and stress 
from the death of his wife in a motor vehicle accident.  There 
are post-service complaints and findings involving upper 
respiratory disability, right knee disability, and psychiatric 
disability, including PTSD.  However, there is no nexus opinion 
on whether the Veteran currently has an upper respiratory 
disability, including sinusitis and allergic rhinitis, a right 
knee disability, and/or a psychiatric disability, to include PTSD 
and depression, causally related to service.  

It is unclear from the evidence of record whether the Veteran has 
a disability manifested by insomnia and, if so, whether it is 
related to a condition being remanded, such as a psychiatric 
disorder.  Consequently, a nexus opinion is also needed on this 
issue.

The Veteran testified at his June 2010 hearing that he noticed 
areas of missing hair when he came back from service in the Gulf 
in 1991 and there is a subsequent diagnosis of alopecia areata.  
His testimony also includes skin problems when he returned from 
the Gulf, and skin evaluation in November 2006 includes the 
diagnosis of inactive eczema of the axillary folds and nail 
dystrophy.  However, as with the issues noted above, there is no 
nexus opinion on whether the Veteran's alopecia and history of 
eczema are due to service.

Based on the above, the Board finds that additional development 
is warranted prior to Board adjudication of the issues of service 
connection for an upper respiratory disability, a right knee 
disability, a psychiatric disability, alopecia areata, and 
eczema.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the nature and etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2010).

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a upper respiratory disability, 
a right knee disability, a psychiatric 
disability, disability manifested by 
insomnia, alopecia areata, and eczema that is 
not evidenced by the current record.  The 
Veteran will be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
AMC/RO will then attempt to obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  After the above development has been 
completed, the AMC/RO must arrange for VA 
examination(s) to determine whether the 
Veteran currently has an upper respiratory 
disability, a right knee disability, a 
psychiatric disability, a disability 
manifested by insomnia, alopecia areata, 
and/or eczema due to service.  The following 
considerations will govern the 
examination(s):

a.  The entire claims folder and a 
copy of this remand will be made 
available to the examiner(s) in 
conjunction with this examination(s).   
The examination report(s) must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner(s) must provide an opinion on 
whether the Veteran currently has an 
upper respiratory disability, a right 
knee disability, a psychiatric 
disability, a disability manifested by 
insomnia, alopecia areata, and eczema 
caused by any incident of his active 
service.  The psychiatric opinion 
should include whether the Veteran has 
PTSD due to stress from his duties in 
service and/or to the death of his 
wife during service from an automobile 
accident.

c.  In all conclusions, the 
examiner(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner(s) is(are) 
unable to render an opinion without 
resort to speculation, he or she must 
so state.

d.  If the examiner(s) responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the aforementioned examination(s), 
documentation needs to be obtained which 
shows that notice scheduling the examination 
was sent to the last known address.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

5.  After the above has been completed, the 
AMC/RO must readjudicate the claims of 
service connection for an upper respiratory 
disability, to include sinusitis and allergic 
rhinitis, a right knee disability, a 
psychiatric disability, to include PTSD and 
depression, a disability manifested by 
insomnia, alopecia areata, and eczema, with 
consideration of all of the evidence of 
record.  If any of the benefits sought on 
appeal remains denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will be then 
given an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


